DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 02/22/2021 has been entered. Claims 1-5 and 7-12 are pending in the application. Claim 12 is newly added. Applicant’s amendments to the claims have overcome the §112(b) rejection directed to claims 1-5, 8, and 10-11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “an overall bowl-shaped or cup-shaped configuration”. The limitations “bowl-shaped” and “cup-shaped” are not well defined in the specification nor does their depiction in the figures correspond to the plain meaning of something shaped like a bowl or cup. As such, the scope of the limitation “an overall bowl-shaped or cup-shaped configuration” cannot be defined which renders the scope of the claims indefinite.

Claims not specifically addressed are rejected based upon their dependence to an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US Patent No. 5,785,024), hereinafter “Takei”, in view of Reiter et al. (US Patent No. 6,615,802), hereinafter “Reiter”.
Regarding claim 1, Takei discloses a fuel injection device comprising:
at least one fuel injector (20) and a receiving borehole (18) of a cylinder head (4) for the fuel injector (Col 3 lines 50-63), and
a decoupling element (58) being introduced between a valve housing (36) of the fuel injector and a wall of the receiving borehole (Col 5 lines 20-33),

a decoupling device (58) having a bowl-shaped or a cup-shaped configuration, with a radially outer contact area and a radially inner contact area with which the decoupling element is radially inwardly and radially outwardly placeable against the fuel injector and a shoulder of the receiving borehole (See Fig. 4; Col 5 lines 20-50),
wherein the radially inner contact area of the decoupling device has a contact surface that corresponds to a countersurface on the fuel injector (Col 5 lines 63-Col 6 line 4; Takei discloses that the decoupling element deforms against the borehole and thus, when used the decoupling element would deform and “correspond” to whatever countersurface or shoulder it is used with).
Takei is silent regarding the countersurface on the fuel injector being convexly curved; the valve housing includes a tapering beveled housing section that ends radially inwardly to form a recess which merges directly into the convexly curved countersurface.
However, Reiter teaches a fuel injection device comprising:
at least one fuel injector (1) and a receiving borehole of a cylinder head (1b) for the fuel injector (Col 2 lines 3-13), and
a decoupling element (1a) being introduced between a valve housing (36) of the fuel injector and a wall of the receiving borehole (Col 2 lines 3-13),
wherein the decoupling element includes:
a decoupling device (1a) having a ring configuration, with a radially outer contact area (40a) and a radially inner contact area with which the decoupling element is radially inwardly and radially outwardly placeable against the fuel injector and a shoulder of the receiving borehole (Col 2 lines 3-13; Col 3 lines 24-35),
wherein the radially inner contact area of the decoupling device has a contact surface that corresponds to a convexly curved countersurface (40) on the fuel injector (Col 3 lines 24-35),

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Takei, by the countersurface on the fuel injector or on the shoulder of the receiving borehole being convexly curved; the valve housing includes a tapering beveled housing section that ends radially inwardly to form a recess which merges directly into the convexly curved countersurface, as taught by Reiter, for the purpose of maintaining uniform surface pressure of the seal when the fuel injection valve is not exactly aligned with the bore (Col 3 lines 36-40).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (recess)][AltContent: textbox (tapering bevel)]
    PNG
    media_image1.png
    468
    351
    media_image1.png
    Greyscale

Reiter Annotated Fig. 3


Regarding claim 3, the combination of Takei and Reiter teaches the midpoint of an imaginary sphere on which the countersurface extends is situated on the valve longitudinal axis of the fuel injector or the longitudinal axis of the receiving borehole (Reiter See Fig. 3; Col 3 lines 33-36). 

Regarding claim 4, the combination of Takei and Reiter teaches a spherically segment of the valve housing annularly and circumferentially spans a full 360° about the imaginary sphere midpoint situated on the valve longitudinal axis of the fuel injector (Reiter Col 3 lines 24-36).

Regarding claim 5, the combination of Takei and Reiter teaches the radially outer contact area of the decoupling device has a spherically convex contact surface (construed as Takei lower seal region 64) whose curvature is configured with a radius (second outer radius) that is larger than the radius (second outer radius) of the curvature of the contact surface (construed as Takei upper seal region 62) of the radially inner contact area (See Takei Fig. 5).

Regarding claim 7, the combination of Takei and Reiter teaches the decoupling device has an annular disk shape and an overall bowl-shaped or cup-shaped configuration (See Takei Fig. 4).

Regarding claim 8, the limitation “the decoupling device is manufacturable as a stamped part, a bent part or a turned part” is considered a product-by process type limitation. Patentability of a product-by-process limitation is based on the product itself and not its method of production. As the 

Regarding claim 10, the combination of Takei and Reiter teaches the decoupling element is configured as an annular metallic perforated disk (Takei Col 5 lines 34-50 – center hole 60 is considered a perforation).

Regarding claim 11, the combination of Takei and Reiter teaches the fuel injection device is for a direct injection of fuel into a combustion chamber (Takei Col 3 lines 60-67; Reiter Col 2 lines 11-13).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Gmelin (US Patent No. 6,431,151).
Regarding claim 12, Takei discloses a fuel injection device comprising:
at least one fuel injector (20) and a receiving borehole (18) of a cylinder head (4) for the fuel injector (Col 3 lines 50-63), and
a decoupling element (58) being introduced between a valve housing (36) of the fuel injector and a wall of the receiving borehole (Col 5 lines 20-33),
wherein the decoupling element includes:
a decoupling device (58) having with a radially outer contact area and a radially inner contact area with which the decoupling element is radially inwardly and radially outwardly placeable against the fuel injector and a shoulder of the receiving borehole (See Fig. 4; Col 5 lines 20-50),
wherein the radially inner contact area of the decoupling device has a contact surface that corresponds to a countersurface on the shoulder of the receiving borehole (Col 5 lines 63-Col 6 line 4; Takei discloses that the decoupling element deforms against the borehole and thus, when used the 
Takei is silent regarding the countersurface on the shoulder of the receiving borehole being convexly curved.
However, Gmelin teaches a fuel injection device comprising:
at least one fuel injector (5) and a receiving borehole (3) of a cylinder head (2) for the fuel injector (Col 3 lines 47-56), and
wherein a supporting surface has a contact surface that corresponds to a convexly curved countersurface (54) on the shoulder of the receiving borehole (Col 6 lines 1-23),
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Takei, by the countersurface on the shoulder of the receiving borehole being convexly curved, as taught by Gmelin, for the purpose of guaranteeing form-fitting contact in all swivel positions of the fuel injection valve (Col 6 lines 20-23).

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Regarding the arguments directed to the §112(b) rejections: Applicant’s amendments do not address the rejections with respect to claims 7 and 9. Therefore those rejections are maintained. All other §112(b) rejections are withdrawn in view of the amendments.
Regarding the arguments directed to the §103 rejection of claim 1: An annotated figure has been provided to better clarify what is considered to correspond to the tapering bevel of the housing and the recess. While the Specification of Reiter describes this section as a groove, one of ordinary skill in the art would recognize a tapered bevel and a recess shown in the drawings.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT A. WERNER/
Patent Examiner
Art Unit 3747



/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747